LaMONICA HERBST & MANISCALCO, LLP                                 Objection Deadline: July 14, 2020
3305 Jerusalem Avenue
Wantagh, New York 11793
Telephone: (516) 826-6500
Gary F. Herbst, Esq.
Cristina Lipan, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
In re:                                                            Chapter 7

        PIP’S ISLAND CORPORATION,                                 Case No.: 20-10825 (MG)

                           Debtor.
--------------------------------------------------------------x
In re:                                                            Chapter 7

        PIP’S ISLAND NEW YORK CORP.,                              Case No.: 20-10827 (MG)

                           Debtor.
--------------------------------------------------------------x

      NOTICE OF ABANDONMENT OF THE ESTATES’ INTEREST IN AND TO:
       (1) THE PREMISES AND LEASE FOR THE PREMISES LOCATED AT 400
        WEST 42ND STREET, NEW YORK, NY 10036, (2) THE PREMISES AND
         LEASE FOR THE PREMISES LOCATED AT THE TREASURE ISLAND
      STORAGE FACILITY, 183 LORRAINE STREET, BROOKLYN, NEW YORK
           11231, AND (3) THE EQUIPMENT, INVENTORY, FURNITURE AND
                  FIXTURES LOCATED AT EACH OF THE PREMISES

TO: ALL KNOWN CREDITORS AND PARTIES IN INTEREST:

        PLEASE TAKE NOTICE that, pursuant to Rule 6007 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and the applicable provisions of Title 11 of the United States

Code (the “Bankruptcy Code”), notice is hereby given by Salvatore LaMonica, solely in his

capacity as the Chapter 7 Trustee (the “Trustee”) of the estates of Pip’s Island Corporation and

Pip’s Island New York Corp. (the “Debtors”), through his counsel, of the proposed abandonment

(the “Abandonment”) of his right, title and interest in the following property: (1) the premises and

lease for the premises located at 400 West 42nd Street, New York, NY 10036, (2) the premises

and lease for the premises located at the Treasure Island Storage Facility, 183 Lorraine Street,
Brooklyn, New York 11231, and (3) the equipment, inventory, furniture and fixtures located at

each of the premises (collectively, the “Property”). The Trustee, in his business judgment, has

determined that the Property he is proposing to abandon has less value than the amount of the

outstanding lien of Farnum Street Financial, Inc. Property and therefore, the Property has no value

to the Debtors’ estates and is burdensome to the estates.

       PLEASE TAKE FURTHER NOTICE, that the abandonment shall be deemed effective

on July 15, 2020.

       PLEASE TAKE FURTHER NOTICE, that the abandonment is not intended to be, nor

shall it be construed as, an abandonment of any other assets, claims or rights of the Trustee or the

Debtors’ estates.

       PLEASE TAKE FURTHER NOTICE, that objections (the “Objections”) to the

abandonment of the Property, if any, must be in writing, conform with the Bankruptcy Code and

the Bankruptcy Rules, state with particularity the grounds therefor and be filed with the United

States Bankruptcy Court, Southern District of New York (the “Court”), with a courtesy copy to

the Chambers of the Honorable Martin Glenn, United States Bankruptcy Judge, and served upon,

so as to be received by, LaMonica Herbst & Maniscalco, LLP, counsel for the Trustee, Attn: Gary

F. Herbst, Esq., no later than July 14, 2020 as follows: (a) (i) through the Court’s electronic filing

system, which may be accessed through the internet at the Court’s website at

www.nysb.uscourts.gov; and (ii) in portable document format (PDF) using Adobe Exchange

Software for conversion; or (b) if a party is unavailable to file electronically, such party shall

submit the objection in PDF format on a diskette in an envelope with the case name, case number,

type and title of document, document number to which the objection refers and the file name on

the outside of the envelope.



                                                  2
       PLEASE TAKE FURTHER NOTICE, that if no Objections are filed, the estates’ interest

in the Property will be deemed abandoned by operation of law.

       PLEASE TAKE FURTHER NOTICE, that in the event Objections are filed with the

Court and served upon the undersigned, there will be a hearing scheduled and held before the

Honorable Martin Glenn, United States Bankruptcy Judge, to consider any such Objections, notice

of which will be given to all known creditors and parties in interest by the Trustee.



 Dated: July 1, 2020                         LaMONICA HERBST & MANISCALCO, LLP
        Wantagh, New York                    Counsel to Salvatore LaMonica, Chapter 7 Trustee

                                       By: s/ Gary F. Herbst
                                           Gary F. Herbst, Esq.
                                           Cristina M. Lipan, Esq.
                                           3305 Jerusalem Avenue, Suite 201
                                           Wantagh, New York 11793
                                           Telephone: (516) 826-6500




                                                 3
